[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as State
v. Bryant, Slip Opinion No. 2020-Ohio-1041.]




                                           NOTICE
      This slip opinion is subject to formal revision before it is published in an
      advance sheet of the Ohio Official Reports. Readers are requested to
      promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
      South Front Street, Columbus, Ohio 43215, of any typographical or other
      formal errors in the opinion, in order that corrections may be made before
      the opinion is published.



                          SLIP OPINION NO. 2020-OHIO-1041
             THE STATE OF OHIO, APPELLEE, v. BRYANT, APPELLANT.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
       may be cited as State v. Bryant, Slip Opinion No. 2020-Ohio-1041.]
Traffic—R.C. 4549.02(A)(1)—Fleeing the scene of an accident—Registered
        number of a motor vehicle—When a driver subject to R.C. 4549.02(A)(1)
        gives his name and address and the registered number of the vehicle to the
        required recipients under R.C. 4549.02(A)(1)(a) and (b), the driver does
        not violate R.C. 4549.02(A)(1) by not providing that information to a police
        officer if the driver leaves the scene without knowing that the police have
        been alerted of the accident—The “registered number” of a motor vehicle,
        as used in R.C. 4549.02(A)(1), is the license-plate number associated with
        the vehicle.
    (No. 2018-1418—Submitted October 22, 2019—Decided March 24, 2020.)
     APPEAL from the Court of Appeals for Hamilton County, No. C-170570,
                                      2018-Ohio-3756.
                                 _____________________
                             SUPREME COURT OF OHIO




         FRENCH, J.
         {¶ 1} Appellant, Michael Bryant, appeals the First District Court of
Appeals’ judgment affirming his conviction for leaving the scene of a motor-
vehicle accident. This court accepted a discretionary appeal to address the statutory
duties incumbent upon a driver who has been involved in an automobile accident.
See 154 Ohio St. 3d 1430, 2018-Ohio-4670, 111 N.E.3d 1191.
                        Facts and procedural background
         {¶ 2} A complaint filed in the Hamilton County Municipal Court charged
Bryant with driving under a financial-responsibility-law license suspension in
violation of R.C. 4510.16, failure to control in violation of R.C. 4511.202, and
leaving the scene of an accident in violation of R.C. 4549.02. Following a bench
trial, the trial court found Bryant not guilty of driving under suspension but guilty
of failure to control and of leaving the scene of an accident. The trial court stayed
Bryant’s sentences pending appeal.
         {¶ 3} At trial, Elanor Everhardt testified that around 11:00 p.m. on March
16, 2017, a vehicle operated by Bryant hit the driver’s side of her car while passing
her on the left. Both Bryant and Everhardt pulled into a nearby parking lot and got
out of their vehicles. Everhardt’s sister, who was a passenger in Everhardt’s car,
remained inside the car. Everhardt testified that Bryant was stumbling, smelled of
alcohol, and was unaware that he had been in an accident.
         {¶ 4} Everhardt and Bryant talked in the parking lot for about an hour,
during which time Bryant gave Everhardt his full name and phone number. Bryant
told Everhardt he did not have a driver’s license, but he let her take a photograph
of his state identification. Everhardt also took a photograph of Bryant’s license
plate.
         {¶ 5} Bryant asked Everhardt not to call the police because he had been
drinking, was a drug dealer, and had drugs on him. Bryant offered Everhardt money
not to call the police, but Everhardt refused. Nevertheless, Everhardt did not call




                                         2
                                January Term, 2020




the police during their lengthy conversation. After about an hour, Everhardt got in
her car. She called a tow truck and then the police.
       {¶ 6} The record is unclear whether Bryant left the parking lot before or
after Everhardt called the police, but Bryant had undisputedly departed before the
police arrived at the scene. The record does not contain any evidence that Bryant
knew Everhardt was calling or had called the police; neither is there evidence that
Everhardt told Bryant that she would not call the police.
       {¶ 7} Police Officer Weston Voss responded to the scene of the accident
following Everhardt’s call.      He testified that although Everhardt had some
information to identify Bryant, she did not have the registration number of Bryant’s
vehicle. Officer Voss filed charges against Bryant for failure to control his vehicle,
driving under a license suspension, and leaving the scene of the accident.
       {¶ 8} We are concerned here only with the charge of leaving the scene of
the accident. With respect to that charge, the trial court concluded that Bryant failed
to provide Everhardt with the registered number of his vehicle as required by R.C.
4549.02(A)(1). The court of appeals affirmed Bryant’s conviction for leaving the
scene of the accident on alternative grounds. Rather than addressing whether
Bryant provided the registered number of his vehicle, the court of appeals held that
Bryant violated R.C. 4549.02 by not providing the statutorily required identifying
information to “[t]he police officer at the scene of the accident,” R.C.
4549.02(A)(1)(c).
       {¶ 9} This court accepted two propositions of law that present questions of
statutory interpretation. The first concerns an operator’s duty to give certain
information to “[t]he police officer at the scene of the accident or collision” under
R.C. 4549.02(A)(1)(c). The second concerns the meaning of “registered number”
as it relates to a motor vehicle under R.C. 4549.02(A)(1).
                                      Analysis
       {¶ 10} R.C. 4549.02 states:




                                          3
                             SUPREME COURT OF OHIO




               (A)(1) In the case of a motor vehicle accident or collision
       with persons or property on a public road or highway, the operator
       of the motor vehicle, having knowledge of the accident or collision,
       immediately shall stop the operator’s motor vehicle at the scene of
       the accident or collision. The operator shall remain at the scene of
       the accident or collision until the operator has given the operator’s
       name and address and, if the operator is not the owner, the name and
       address of the owner of that motor vehicle, together with the
       registered number of that motor vehicle, to all of the following:
               (a) Any person injured in the accident or collision;
               (b) The operator, occupant, owner, or attendant of any motor
       vehicle damaged in the accident or collision;
               (c) The police officer at the scene of the accident or collision.


       {¶ 11} We begin our analysis with Bryant’s first proposition of law, which
concerns an operator’s duty to give the information specified in R.C. 4549.02(A)(1)
to the police officer at the scene. Bryant argues that when he left the scene an hour
after the accident, there was no police officer present, and that absent knowledge
that Everhardt was going to summon the police, he was not required to wait for an
officer to arrive. The state, on the other hand, argues that when a police officer
responds to the scene of an automobile accident within a reasonable time, a
defendant must provide the statutorily required information to the police officer.
       {¶ 12} A court’s objective when construing a statute is to give effect to the
legislature’s intent. State v. Pariag, 137 Ohio St. 3d 81, 2013-Ohio-4010, 998
N.E.2d 401, ¶ 10. We seek legislative intent first in the statutory language. State
v. Chappell, 127 Ohio St. 3d 376, 2010-Ohio-5991, 939 N.E.2d 1234, ¶ 16. If the
statutory language is clear and unambiguous, we apply it as written, giving effect




                                          4
                                January Term, 2020




to its plain meaning. In re Estate of Centorbi, 129 Ohio St. 3d 78, 2011-Ohio-2267,
950 N.E.2d 505, ¶ 14. Further interpretation is necessary only when the statutory
language is ambiguous and subject to varying interpretations. Chappell at ¶ 16.
When a statute defines a criminal offense, we construe the statute strictly against
the state and liberally in favor of the accused. R.C. 2901.04(A).
       {¶ 13} In 2016, the General Assembly amended R.C. 4549.02 and expanded
the number of persons to whom an operator must provide the specified information.
Prior to 2016, R.C. 4549.02, 2011 Sub.H.B. No. 5, required the operator to give the
specified information to any of the individuals listed; the current version of the
statute requires the operator to give the information to all of the listed individuals,
including “[t]he police officer at the scene of the accident or collision,” R.C.
4549.02(A)(1)(c). The dissenting opinion maintains that the General Assembly
increased the duties that a driver has after a collision in order to afford the public
greater protection against drivers who flee the scene of an accident. But even
assuming that is true, it does not answer the question presented here—whether a
driver may lawfully leave the scene of an accident or collision after providing the
statutorily required information to all relevant persons under R.C. 4549.02(A)(1)(a)
and (b), when there is no police officer at the scene and the driver is unaware that
the police have been or will be summoned. This is not the case of a driver who
attempted to evade identification.
       {¶ 14} Bryant concedes that had a police officer been present with Bryant
and Everhardt at the scene of the accident, he would have been required to provide
the officer with his name, address, and registered number of his vehicle. But he
argues that there was no police officer at the scene and that R.C. 4549.02(A)(1) did
not impose a duty for him to wait for a police officer absent knowledge that
Everhardt was going to call the police.
       {¶ 15} The First District rejected Bryant’s argument and held that Bryant
violated R.C. 4549.02(A)(1) by not remaining at the scene to give his information




                                          5
                              SUPREME COURT OF OHIO




to a police officer. 2018-Ohio-3756, ¶ 20. It noted that Everhardt remained in the
parking lot to call the police and did not tell Bryant she would not do so. Under
these facts, the court concluded that Bryant was required to give his information to
Officer Voss.
       {¶ 16} In support of its decision, the First District cited State v. Wheaton,
2d Dist. Montgomery No. 27615, 2018-Ohio-1648, ¶ 46, but Wheaton is
distinguishable. First, Wheaton fled the scene of an accident after the driver of the
other vehicle had called the police and despite the other driver’s warning that to do
so was a crime. Id. at ¶ 23, 30, 46. Second, although the Wheaton court did state
that R.C. 4549.02(A) required Wheaton to give her information to the police,
Wheaton also failed to provide the other driver with the name and address of
Wheaton’s daughter, who owned the vehicle that Wheaton was driving—an
independent violation of R.C. 4549.02(A)(1). Id. at ¶ 48.
       {¶ 17} We read words in a statute in the context of the whole statute. State
v. Williams, 79 Ohio St. 3d 459, 462, 683 N.E.2d 1126 (1997). “Our role is to
evaluate the statute as a whole and to interpret it in a manner that will give effect to
every word and clause, avoiding a construction that will render a provision
meaningless or inoperative.” State ex rel. Natl. Lime & Stone Co. v. Marion Cty.
Bd. of Commrs., 152 Ohio St. 3d 393, 2017-Ohio-8348, 97 N.E.3d 404, ¶ 14. Here,
that means considering R.C. 4549.02(A)(1) in context with R.C. 4549.02(A)(2),
which states:


                In the event an injured person is unable to comprehend and
       record the information required to be given under division (A)(1) of
       this section, the other operator involved in the accident or collision
       shall notify the nearest police authority concerning the location of
       the accident or collision, and the operator’s name, address, and the
       registered number of the motor vehicle the operator was operating.




                                           6
                               January Term, 2020




       The operator shall remain at the scene of the accident or collision
       until a police officer arrives, unless removed from the scene by an
       emergency vehicle operated by a political subdivision or an
       ambulance.


(Emphasis added.) In contrast to R.C. 4549.02(A)(1), subdivision (A)(2) expressly
requires an operator to remain at the scene until the police arrive. But R.C.
4549.02(A)(2) does not apply here because no one was injured in the accident.
       {¶ 18} Were R.C. 4549.02(A)(1) read to require an operator to wait for a
police officer in all circumstances, there would be no reason to specify in R.C.
4549.02(A)(2) that an operator must wait for the police to arrive after notifying
them of the accident.     The General Assembly could have imposed in R.C.
4549.02(A)(1) a duty to report an accident to the police or to wait until the police
arrive, as it did expressly in R.C. 4549.02(A)(2), but it chose not to. We will not
make a different choice. See State v. Hughes, 86 Ohio St. 3d 424, 427, 715 N.E.2d
540 (1999) (“In construing a statute, we may not add or delete words”).
       {¶ 19} The state argues that “R.C. 4549.02 was amended with the
expectation the police must be given a reasonable amount of time to respond to
accidents, which is exactly what Officer Voss did in the present case.” It argues
that Bryant’s reading of R.C. 4549.02(A)(1), which was adopted by the dissent in
the court of appeals, essentially requires a police officer be an eyewitness to an
accident before a duty arises under R.C. 4549.02(A)(1)(c) to provide the
information to the police. Bryant, however, does not contest that had a police
officer arrived at the scene while Bryant was present, he would have been
statutorily obligated to provide the officer with the information specified in R.C.
4549.02(A)(1). Nor does Bryant dispute that the phrase “police officer at the
scene,” R.C. 4549.02(A)(1)(c), includes an officer who responds to the scene within
a reasonable time or that Officer Voss responded to Everhardt’s call within a




                                         7
                             SUPREME COURT OF OHIO




reasonable time. But this case is not about Officer Voss’s or any officer’s response
time; it is about whether Bryant had an obligation to remain at the scene after his
hour-long conversation with Everhardt in case she decided to call the police. We
conclude that the plain language of R.C. 4549.02(A)(1) did not require him to do
so.
        {¶ 20} As the First District acknowledged, there is no duty to call the police
after every motor-vehicle accident. 2018-Ohio-3756 at ¶ 19. Accordingly, a police
officer will not always respond to the scene of a motor-vehicle accident. If there is
no “police officer at the scene,” an operator does not violate R.C. 4549.02(A)(1) by
failing to provide the specified information to a police officer.
        {¶ 21} To be clear, we do not decide the contours of Bryant’s duty had the
state presented evidence that Everhardt stated that she was going to call the police
or that Bryant possessed actual knowledge that she had called or was going to call
the police. It is enough that Bryant remained at the scene for a reasonable amount
of time, that he complied with R.C. 4549.02(A)(1)(a) and (b), and that there is no
evidence that Bryant knew, when he left, that Everhardt had called or was going to
call the police.
        {¶ 22} The state maintains that our interpretation of R.C. 4549.02(A)(1)
absurdly incentivizes an impaired operator to flee the scene of an accident before
the police arrive. It points to testimony received by the General Assembly in
relation to the 2016 amendments to R.C. 4549.02 as evidence that the goal behind
the amendments was to deter impaired driving. But “[i]n construing a statute, this
court’s duty is to give effect to the General Assembly’s intent as expressed in the
language it enacted.” (Emphasis added.) State v. Braden, ___ Ohio St.3d ____,
2019-Ohio-4204, ___ N.E.3d ____, ¶ 17. See also In re Torok, 161 Ohio St. 585,
589, 120 N.E.2d 307 (1954), citing Slingluff v. Weaver, 66 Ohio St. 621, 64 N.E.
574 (1902) (the question “is not what did the General Assembly intend to enact but
what is the meaning of that which it did enact”). Here, the General Assembly




                                          8
                                January Term, 2020




requires an operator to remain at the scene until a police officer arrives under the
circumstances detailed in R.C. 4549.02(A)(2) but does not do so under the
circumstances detailed in R.C. 4549.02(A)(1).           Objections to the policy
implications of applying R.C. 4549.02 as written are properly addressed to the
General Assembly, not to the courts. See Kaminski v. Metal & Wire Prods. Co.,
125 Ohio St. 3d 250, 2010-Ohio-1027, 927 N.E.2d 1066, ¶ 61 (“it is not the role of
the courts to establish their own legislative policies or to second-guess the policy
choices made by the General Assembly”).
       {¶ 23} We conclude that the plain, unambiguous language of R.C.
4549.02(A)(1) does not require an operator of a motor vehicle who has been
involved in an accident or collision to remain at the scene until a police officer
arrives when that operator has provided the information required by R.C.
4549.02(A)(1) to the other persons involved in the accident or collision under R.C.
4549.02(A)(1)(a) and (b) and when that operator is unaware that the police have
been or will be summoned.
       {¶ 24} Bryant’s second proposition of law concerns the meaning of
“registered number” of a motor vehicle under R.C. 4549.02(A)(1).             Bryant
maintains that a vehicle’s “registered number” is its license-plate number. The state
disagrees and argues that the term refers to a separate “registration number”
assigned as part of the vehicle-registration process. The issue here is whether
Bryant complied with the statutory requirement to give Everhardt the “registered
number” of his vehicle when Everhardt was able to photograph his license plate.
The trial court answered that question in the negative. But despite finding the term
“registered number” ambiguous, the court of appeals did not decide its meaning,
because it decided the appeal wholly on its erroneous determination that Bryant
violated R.C. 4549.02 by not providing the statutorily specified information to
Officer Voss.




                                         9
                                SUPREME COURT OF OHIO




          {¶ 25} We agree with the First District’s determination that “registered
number,” as used in R.C. 4549.02(A), is ambiguous. 2018-Ohio-3756 at ¶ 18. At
oral argument before this court, the state conceded that the term, which neither the
Revised Code nor the Ohio Administrative Code defines, is ambiguous. To resolve
ambiguity in statutory language, we must rely on additional means of statutory
interpretation. Cheap Escape Co., Inc. v. Haddox, L.L.C., 120 Ohio St. 3d 493,
2008-Ohio-6323, 900 N.E.2d 601, ¶ 13.
          {¶ 26} Application of the in pari materia rule of statutory construction
clarifies the meaning of the ambiguous term “registered number” here. Under that
rule of construction, a court must read all statutes relating to the same general
subject matter together, in a manner that gives proper force and effect to each one.
United Tel. Co. of Ohio v. Limbach, 71 Ohio St. 3d 369, 372, 643 N.E.2d 1129
(1994).     Here, we read R.C. 4549.02(A) in pari materia with Ohio statutes
governing registration and licensing of motor vehicles.
          {¶ 27} When the owner of a motor vehicle first applies to register that
vehicle and pays the required fee, the registrar of motor vehicles or a deputy
registrar “shall assign to the motor vehicle a distinctive number and issue and
deliver to the owner * * * a certificate of registration.” R.C. 4503.19(A)(1). The
registrar or deputy registrar then delivers to the owner license plates, R.C.
4503.19(A)(2)(a), which show “the distinctive number assigned to the motor
vehicle as provided in section 4503.19 of the Revised Code,” R.C. 4503.22. The
owner or operator of a motor vehicle must display on the front and rear of the
vehicle “a license plate that bears the distinctive number and registration mark
assigned to the motor vehicle.” R.C. 4503.21(A)(1). Those statutes do not use the
term “registered number,” but they establish that a vehicle’s license-plate number
is the distinctive number assigned to the vehicle upon registration. That “distinctive
number” is the only number that the statutes require to be assigned as part of the
vehicle-registration process.




                                         10
                                   January Term, 2020




          {¶ 28} Bryant’s argument that “registered number” means a vehicle’s
license-plate number is consistent with statements in Ohio Department of Public
Safety,         Digest        of        Ohio        Motor         Vehicle        Laws,
https://publicsafety.ohio.gov/links/hsy7607.pdf (accessed January 10, 2020)
[https://perma.cc/S9A7-LN7X].          That publication instructs a motor-vehicle
operator, in the event of a crash, to gather from other drivers names, addresses,
dates of birth, license-plate numbers, and driver’s-license numbers. It does not
mention “registered numbers,” nor does it recommend the exchange of any
numbers other than the license-plate numbers to identify vehicles involved in the
crash.
          {¶ 29} Bryant and the state each cite Ohio appellate cases in support of their
respective positions regarding the meaning of “registered number,” but the cited
cases are not particularly persuasive. Bryant cites two cases involving local
ordinances that, like R.C. 4549.02(A)(1), required the operator of a vehicle to
provide the vehicle’s “registered number.”          In Dayton v. Garman, 2d Dist.
Montgomery No. 17042, 1999 WL 12727, *2 (Jan. 15, 1999), the Second District
stated that “the ‘registered number’ of [a] vehicle is, in modern parlance, the license
plate number,” but it did so in reliance on the parties’ undisputed assertions and
without any additional analysis. Similarly, the parties in State v. Crowe, 9th Dist.
Medina No. 04CA0098-M, 2005-Ohio-4082, did not dispute that “registered
number” under a local ordinance meant a vehicle’s license-plate number. In Crowe,
however, the Ninth District affirmed the defendant’s conviction on other grounds—
that he failed to provide the other driver with his identity and address. Id. at ¶ 23.
          {¶ 30} The state cites another First District decision in support of its
position that a license-plate number is not the same as a vehicle’s “registered
number.” See Cincinnati v. Roseburrough, 1st Dist. Hamilton Nos. C-77339 and
C-77340, 1978 WL 216491 (Mar. 8, 1978). Roseburrough, however, fares no
better than Garman or Crowe at providing meaningful insight. Roseburrough left




                                           11
                             SUPREME COURT OF OHIO




the scene of a motor-vehicle collision “without * * * having supplied in any manner
his name, address or the registration number of [his] motor vehicle.” Id. at *1.
Although the First District recognized that a witness had taken down
Roseburrough’s license-plate number, it is not clear that the court was making any
determination about whether the license-plate number was equivalent to the
“registered number” under R.C. 4549.02. In any event, that determination was
unnecessary in light of Roseburrough’s failure to supply his name and address; that
failure, standing alone, constituted a statutory violation.
       {¶ 31} In a final argument, the state contends that even if a vehicle’s
“registered number” is its license-plate number, Bryant still failed to comply with
R.C. 4549.02(A)(1) because he did not affirmatively give Everhardt his license-
plate number. The state points to Garman, in which the Second District stated that
the Dayton ordinance required the operator affirmatively to give his license-plate
number. But the Second District importantly stated in Garman, “our conclusion
would be otherwise if, before leaving the scene, the driver is made aware that the
other driver, or a police officer, has already recorded his license plate number.” Id.
at *2. Here, the state presented no evidence to suggest that Bryant was unaware
that Everhardt had taken a photograph of his license plate. Garman, therefore, does
not support the state’s position.
       {¶ 32} Other cases that the state cites involve drivers who fled without
providing any of the information required by R.C. 4549.02. See State v. Skinner,
7th Dist. Mahoning No. 05 MA 56, 2006-Ohio-3486; State v. Smith, 9th Dist.
Wayne No. 12CA0060, 2013-Ohio-3868; State v. Maioriello, 73 Ohio App. 3d 350,
597 N.E.2d 185 (5th Dist.1992). In those cases, even if obtaining the fleeing
driver’s license-plate number had extinguished that portion of the duty set forth
under R.C. 4549.02(A)(1), the fleeing driver still violated the statute by leaving
without providing his or her name and address.




                                          12
                               January Term, 2020




       {¶ 33} Bryant provided Everhardt with his complete name, address, and
phone number and allowed her to photograph his state identification, and Everhardt
was able to photograph Bryant’s license plate.        Under these circumstances,
Everhardt possessed all the information Bryant was required to give, and R.C.
4549.02(A)(1) did not require Bryant to take any additional, affirmative act to
comply with the statute.
                                   Conclusion
       {¶ 34} For these reasons, we adopt Bryant’s propositions of law. We hold
that the “registered number” of a motor vehicle, as used in R.C. 4549.02(A)(1), is
the license-plate number associated with the vehicle. And when a driver subject to
R.C. 4549.02(A)(1) gives the information specified in that statute to the required
recipients under R.C. 4549.02(A)(1)(a) and (b), the driver does not violate R.C.
4549.02(A)(1) by not providing that information to a police officer if the driver
leaves the scene without knowledge that the police have been alerted of the
accident. We reverse the judgment of the First District Court of Appeals and vacate
Bryant’s conviction for violation of R.C. 4549.02(A)(1).
                                                                Judgment reversed
                                                           and conviction vacated.
       FISCHER, DEWINE, DONNELLY, and STEWART, JJ., concur.
       KENNEDY, J., concurs in judgment only.
       O’CONNOR, C.J., dissents, with an opinion.
                               _________________
       O’CONNOR, C.J., dissenting.
       {¶ 35} I agree with the majority’s holding that the “registered number” of a
vehicle, as the term is used in R.C. 4549.02(A)(1), is the license-plate number
associated with the vehicle. I dissent, however, from the majority’s holding on the
first proposition of law. R.C. 4549.02(A)(1) requires the operator of a motor
vehicle involved in an accident to “remain at the scene” and provide the information




                                        13
                             SUPREME COURT OF OHIO




listed in that section to a police officer at the scene. In my view, whether a driver
complies with that duty depends on the totality of the circumstances, and, in this
case, there is sufficient evidence to enable a reasonable fact-finder to conclude that
appellant, Michael Bryant, failed to comply with that duty.
                                     I. Analysis
                A. The Proper Interpretation of R.C. 4549.02(A)(1)
       {¶ 36} R.C. 4549.02(A)(1) provides:


               In the case of a motor vehicle accident or collision with
       persons or property on a public road or highway, the operator of the
       motor vehicle, having knowledge of the accident or collision,
       immediately shall stop the operator’s motor vehicle at the scene of
       the accident or collision. The operator shall remain at the scene of
       the accident or collision until the operator has given the operator’s
       name and address and, if the operator is not the owner, the name and
       address of the owner of that motor vehicle, together with the
       registered number of that motor vehicle, to all of the following:
               (a) Any person injured in the accident or collision;
               (b) The operator, occupant, owner, or attendant of any motor
       vehicle damaged in the accident or collision;
               (c) The police officer at the scene of the accident or collision.


(Emphasis added.)
       {¶ 37} Unlike criminal statutes that are prohibitory in nature, R.C.
4549.02(A)(1) creates a duty to act. The duty requires the driver to take several
actions.   First, once the driver has knowledge of the accident, the driver
“immediately shall stop * * * at the scene.” The driver must then “remain at the
scene * * * until” the driver “has given” the driver’s “name and address and * * *




                                          14
                                January Term, 2020




the registered number” of the vehicle to certain individuals. Finally, relevant here,
the driver must give that information to “[t]he police officer at the scene of the
accident or collision.” R.C. 4549.02(A)(1)(c).
       {¶ 38} As the majority correctly observes, there is no general duty to notify
police after a collision in all circumstances. And even when a party to an accident
does notify the police immediately after an accident, the police may decline to send
an officer to the scene due to other demands on limited police resources.
Nonetheless, in the present case, the driver of the car hit by Bryant, Elanor
Everhardt, did call the police and an officer arrived in a reasonable time after the
call. The question we must consider is whether Bryant complied with his duty to
“remain at the scene” until he gave the required information to “[t]he police officer
at the scene.”
       {¶ 39} In my view, R.C. 4549.02(A)(1) requires that a driver’s actions after
an accident or collision be judged under the totality of the circumstances. When a
driver leaves the scene before any officer is present, the driver fails to comply with
his or her duty if the driver either does not remain at the scene long enough to
determine whether an officer is likely to arrive or remains at the scene but leaves
when the circumstances indicate that an officer is likely to be notified of the
accident.
       {¶ 40} This interpretation is faithful to the text of the statute, which does
not contain any additional detail on what exactly a driver must do to fulfill the duty
it creates, for example, by requiring the driver to stay for a specific period of time.
It is also flexible enough to allow for the statute to be applied in the many different
circumstances presented by accidents and collisions on public roads. The drivers
in an accident may explicitly agree not to call the police, or they may call and, if
the response time is too long, eventually agree to leave. In all cases, however, it is
reasonable to determine that the statute calls for the parties’ actions to be judged




                                          15
                              SUPREME COURT OF OHIO




according to the totality of the circumstances. And by doing so, the statute creates
an effective means to combat the problem of a party to an accident fleeing the scene.
        {¶ 41} The facts of the present case clearly show that although Bryant
remained at the scene for about an hour, an officer had likely been notified before
he left the scene. As a result, Bryant failed to comply with his duty under R.C.
4549.02(A)(1)(c).
        {¶ 42} According to Everhardt, Bryant’s car had two flat tires from the
collision. When she got out of her car to speak with Bryant, Everhardt left her
phone in her car and told her 16-year-old sister to call the police. This clearly shows
that Everhardt intended to call the police to the scene. She also locked the doors of
the car out of a concern for her sister’s safety. As a result of a miscommunication,
however, Everhardt’s sister did not call the police at that time.
        {¶ 43} When she began speaking with Bryant, Everhardt noticed that he
was stumbling and smelled of alcohol. Bryant also made a number of incriminating
statements. Everhardt testified that Bryant told her that he did not have insurance
or a driver’s license and that he had been drinking. He also stated that he was a
drug dealer and that he had drugs on him—admissions that did not necessarily relate
to the accident itself and that, if discovered by an officer at the scene, could have
exposed Bryant to more significant criminal penalties.           While making these
admissions, Bryant asked Everhardt not to call police and said that he “meant [her]
no ill will.” According to Everhardt, Bryant repeated these statements “for the
entire hour.” But Everhardt never agreed not to call the police. In fact, Everhardt
had already instructed her sister to call the police by the time she got out of her car
and began speaking with Bryant. At one point, Everhardt also told Bryant that she
wanted to call the police. When they finally ended their conversation, Everhardt
got back into her car and placed a call to the police. Meanwhile, Bryant left the
scene, driving away in his car, despite the fact that it had two flat tires.




                                           16
                                January Term, 2020




       {¶ 44} In my view, a reasonable fact-finder could have concluded from this
evidence that Bryant failed to comply with his obligation to remain at the scene.
Although the record is unclear regarding whether Bryant had actual knowledge that
Everhardt was calling the police when she returned to her car, the facts support a
conclusion that Bryant believed she likely would be calling the police at that time.
       {¶ 45} Bryant expressly asked Everhardt not to call the police.            His
incriminating statements could also be seen as part of his attempt to pressure her
into not calling the police.    Specifically, a reasonable fact-finder could have
believed that Bryant was attempting to make Everhardt, who was 20 years old at
the time, believe that calling the police to deal with the accident would be unfair to
Bryant because it would expose him to additional, harsher penalties, since he had
been drinking and had drugs in his possession. But Bryant’s efforts were ultimately
unsuccessful. After pressuring Everhardt for an hour, Bryant received no assurance
from her that she would not call the police.
       {¶ 46} A reasonable fact-finder could have concluded that when Everhardt
returned to her car, Bryant believed she would be calling the police and that he left
the scene precisely because he wanted to avoid any interaction with the police. And
the fact that Bryant drove away on two flat tires—which made his car unsafe to
drive and created a risk to his safety and the safety of anyone on the road at that
time—suggests that he believed the police would arrive soon and that his desire to
avoid interacting with the police was strong.
       {¶ 47} Given all of this, a reasonable fact-finder could have concluded that
the circumstances at the scene when Bryant left indicated that a police officer would
soon be present. Bryant’s conviction for failing to comply with the duty created in
R.C. 4549.02(A)(1)(c) is therefore based on sufficient evidence.
         B. The Majority’s Incorrect Interpretation of R.C. 4549.02(A)(1)
       {¶ 48} The majority concludes that Bryant complied with R.C.
4549.02(A)(1), but that conclusion is incorrect for several reasons.




                                         17
                             SUPREME COURT OF OHIO




       {¶ 49} First, the majority focuses inappropriately on whether the state
presented evidence that Bryant had actual knowledge that an officer would be
present. It concludes:


       [T]he plain, unambiguous language of R.C. 4549.02(A)(1) does not
       require an operator of a motor vehicle who has been involved in an
       accident or collision to remain at the scene until a police officer
       arrives when that operator has provided the information required by
       R.C. 4549.02(A)(1) to the other persons involved in the accident or
       collision under R.C. 4549.02(A)(1)(a) and (b) and when that
       operator is unaware that the police have been or will be summoned.


(Emphasis added.) Majority opinion at ¶ 23. By contrast, the majority avoids
assessing what would be required to comply with subsection (A)(1)(c) “had the
state presented evidence that Everhardt stated that she was going to call the police
or that Bryant possessed actual knowledge that she had called or was going to call
the police.” Id. at ¶ 21. Ultimately, for the majority, “[i]t is enough that Bryant
remained at the scene for a reasonable amount of time, that he complied with
R.C. 4549.02(A)(1)(a) and (b), and that there is no evidence that Bryant knew,
when he left, that Everhardt had called or was going to call the police.” Id. at ¶ 21.
       {¶ 50} The problem with this approach is that the statute does not require
the state to prove that a driver leaving the scene has actual knowledge that the police
would arrive. As explained above, even when a driver leaves the scene without
such actual knowledge, the totality of the circumstances could still indicate that the
driver failed to comply with subsection (A)(1)(c). The majority’s narrow focus on
whether Bryant had actual knowledge that Everhardt was calling the police leads it
to ignore the totality of the circumstances, and the rule it states could even be
viewed as adding a knowledge element to the statute.




                                          18
                                       January Term, 2020




         {¶ 51} Second, the majority incorrectly holds that Bryant waited a
reasonable amount of time before leaving the scene. In my view, there are two
separate timing issues that can arise under R.C. 4549.02(A)(1). This first relates to
the time period before the police have been called, when it is not clear whether the
police will be notified. The second relates to the time after the police have been
notified, when one is waiting for an officer to arrive at the scene. The present case
involves only the first situation.
         {¶ 52} The majority places weight on the fact that Bryant left after being at
the scene for an hour, but in doing so it ignores the totality of the circumstances.
As discussed above, Bryant spent the hour he remained at the scene trying,
unsuccessfully, to convince Everhardt not to call the police, and his departure can
reasonably be viewed as being caused by his belief that Everhardt was about to call
the police. I would therefore not place significant weight on the fact that an hour
passed before Bryant left.1
         {¶ 53} Third, the majority reads too much into the fact that R.C.
4549.02(A)(2) provides that a driver “shall remain at the scene of the accident or
collision until a police officer arrives” (emphasis added) but subsection (A)(1) does
not.2 The majority states that “there would be no reason” to include this language



1. With respect to the obligation to remain at the scene after the police have been notified, but before
an officer arrives, I generally agree with the majority that one must wait a reasonable period of time
for an officer to arrive. I note however, that after the parties notify the police, they can change their
minds and agree to leave before an officer arrives. It would then be very easy for the parties to
simply call the police a second time to report that they exchanged their information and mutually
agreed to leave the scene.

2. R.C. 4549.02(A)(2) provides:

         In the event an injured person is unable to comprehend and record the information
         required to be given under division (A)(1) of this section, the other operator
         involved in the accident or collision shall notify the nearest police authority
         concerning the location of the accident or collision, and the operator’s name,
         address, and the registered number of the motor vehicle the operator was
         operating. The operator shall remain at the scene of the accident or collision until




                                                   19
                               SUPREME COURT OF OHIO




in subsection (A)(2) if subsection (A)(1) required the driver to wait for police “in
all circumstances.” Majority opinion at ¶ 18. But there is no reason why this is
necessarily the case. Subsection (A)(2) simply addresses a different situation than
subsection (A)(1); subsection (A)(2) applies when an injured person is unable to
comprehend or record the driver’s information. Because the injured person cannot
receive the driver’s information, the statute requires the driver to notify the police
of the location of the accident and the driver’s contact information. Only after that
does it provide that the driver must remain at the scene “until a police officer
arrives.” Given that, the omission of similar language in subsection (A)(1) is not
particularly meaningful. Subsection (A)(1) simply has no application when an
injured person is unable to comprehend the driver’s information, and, unlike
subsection (A)(2), it does not require that anything be done after contact
information is provided to the individuals identified subsections (a), (b), and (c).
       {¶ 54} That brings us to the final, and most significant, problem with the
majority’s interpretation of R.C. 4549.02(A)(1). By creating a bright-line rule
describing when a defendant may lawfully leave the scene without waiting for the
police, the majority increases the risk of harm to the public due to a driver fleeing
the scene after an accident. If providing contact information to the individuals
listed in subsections (A)(1)(a) and (b) and remaining “unaware that the police have
been or will be summoned,” majority opinion at ¶ 23, is all that is required before
leaving the scene of an accident, drivers hoping to avoid the police—because they
were driving while intoxicated or are in possession of illegal goods—will be
encouraged to employ tactics designed to distract and delay. If those tactics are
successful, the driver will avoid liability under R.C. 4549.02(A)(1)(c), potentially
avoid liability for any other crimes that may be discovered by the police, and expose
the public to a driver who may be intoxicated or engaged in other illegal activities.

       a police officer arrives, unless removed from the scene by an emergency vehicle
       operated by a political subdivision or an ambulance.




                                             20
                                January Term, 2020




The majority’s interpretation therefore subverts the clear intent of the statute, as
reflected by the text, and increases the risk of harm to the public.
       {¶ 55} The majority sidesteps these concerns by suggesting that the General
Assembly’s intent to protect against drivers who flee the scene of an accident is
reflected only in the legislative history of the statute, not the text itself. The
majority also suggests that concerns over the result it reaches are policy concerns
that “are properly addressed to the General Assembly, not to the courts.” Majority
opinion at ¶ 22. Neither of these is correct. Putting aside the question of whether
legislative history may be considered, the text of R.C. 4549.02(A)(1) itself provides
a clear basis for concluding that the intent of the statute is to protect against the
harm that results from a driver fleeing the scene of an accident. No other reasonable
conclusion could be drawn from the text. And the fact that the statute was amended
in 2016 to increase the duty of the driver—requiring the driver to provide his or her
contact information to all the individuals listed in subsections (a), (b), and (c), not
just one—indicates that the General Assembly intended to provide greater
protection to prevent a driver from fleeing the scene. As a result, the state’s
arguments should not be dismissed as mere policy concerns that carry weight only
when communicated to the General Assembly. The dispute here is focused on the
meaning of the statute, and this court should address arguments concerning the
statute’s intent to reduce the harm that results from a driver fleeing the scene of an
accident.
       {¶ 56} Ultimately, the better interpretation is, as I describe above, to look
to the totality of the circumstances and allow the fact-finder to decide whether the
driver complied with R.C. 4549.02(A)(1)(c). Doing so here leads to the conclusion
that Bryant failed to comply with the statute.
                                   II. Conclusion
       {¶ 57} Although I agree with the majority’s holding that the “registered
number” of a vehicle is the license-plate number associated with the vehicle, I




                                          21
                             SUPREME COURT OF OHIO




disagree with its interpretation of R.C. 4549.02(A)(1), and I would affirm Bryant’s
conviction. I therefore respectfully dissent.
                               _________________
       Paula Boggs Muething, Cincinnati City Solicitor, Natalia S. Harris, City
Prosecutor, and Jonathon Vogt, Assistant City Prosecutor, for appellee.
       Raymond T. Faller, Hamilton County Public Defender, and Krista M.
Gieske, Assistant Public Defender, for appellant.
                               _________________




                                         22